Citation Nr: 0120985	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  94-41 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a left knee injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from November 1979 to November 
1983, and from November 1987 to October 1992.  He was a 
member of the Reserve from October 1985 to October 1987.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from the February 1993 rating decision from 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO) that granted service connection 
for arthritis of the left knee and assigned a 0 percent 
evaluation.  This case was remanded in March 1999 for further 
development. 

By rating decision in September 1999, the RO increased the 
evaluation for the veteran's service connected residuals of a 
left knee injury from 0 percent to 10 percent.  The veteran 
has continued his appeal of the 10 percent rating.


REMAND

In this case, the record is now inadequate for rating the 
veteran as there is no recent examination that fully 
evaluates the veteran subsequent to an arthroscopy of the 
left knee in August 1999.  Additionally, treatment records 
for the veteran leading up to this procedure should be 
obtained, as this case involves an initial rating following 
the grant of service connection and staged ratings may be 
applicable for the veteran's left knee disability.  Fenderson 
v. West, 12 Vet. App. 119 (1999).   

The new examination should clarify whether there is 
limitation of motion due to the service connected left knee 
disability and whether the service connected left knee 
disability involves arthritis of the knee, as treatment 
records from the time of the August 1999 surgery seem to 
indicate the veteran does not have arthritis of the left 
knee.  However, the veteran was originally service connected 
in October 1992 for arthritis of the left knee.  

The requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
should be addressed in the examination to fully evaluate the 
veteran's service connected left knee disability.  In DeLuca, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) held that in evaluating a service-connected joint, 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement under 38 C.F.R. § 4.45 must be addressed. 

In addition to the above, the principles of rating enunciated 
in VAOPGCPREC 23-97 (July 1, 1997) (under certain 
circumstances, separate ratings may be assigned for separate 
manifestations of a knee disability) and VAOPGCPREC 9-98 
(August 14, 1998) must be considered, if it is determined 
that veteran has arthritis of the left knee that is 
associated with the service connected knee disability.

The RO's attention is directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to Chapter 51 of Title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, (38 U.S.C.A. § 5103A (West Supp. 2001)) 
which defines VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim and eliminated 
from section 5107(a) the necessity of submitting a well-
grounded claim to trigger the duty to assist.  Id. §§ 3(a), 
4, at 2097-98.  With regard to the duty to assist, VA must 
obtain relevant private and VA medical records and provide 
the veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act are 
complied with to the extent they apply to the instant issue.

Accordingly, the case is REMANDED to the RO for the 
following:

1.   The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
38 U.S.C.A. § 5103A (West Supp. 2001) are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
who treated him for a left knee 
disability since service.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
obtained, including any additional 
treatment records from T. Joseph Dennie, 
M.D., particularly from prior to the 
veteran's surgery on the left knee in 
August 1999.  Treatment records from this 
time period from a VA Medical Center as 
specified by the veteran should 
additionally be obtained.

3.  Thereafter, the veteran should be 
afforded an orthopedic examination to 
determine the current severity of the 
service connected left knee disability.  
Notification of the date, time, and place 
of the examination should be sent to the 
veteran.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history. 

The orthopedic examiner should indicate 
as follows:  

I.  Describe the left knee and 
indicate whether there are any 
findings of subluxation, 
instability, locking, swelling, or 
loss of range of motion.  Any 
instability should be described as 
mild, moderate, or severe. 

II.  Determine the range of motion 
of the left knee in degrees.  The 
examiner should indicate whether 
there is any ankylosis of the left 
knee; and, if so, the position in 
degrees should be given.  It should 
be indicated whether full motion is 
considered 0-140 degrees, or whether 
some other measurement is used.  For 
VA purposes, normal flexion is to 
140 degrees and normal extension is 
to 0 degrees.  

III.  Determine whether the left 
knee exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service connected disability; and, 
if feasible, this determination 
should be expressed in terms of the 
degree of additional range of motion 
loss or ankylosis (which should be 
described in degrees) due to any 
weakened movement, excess 
fatigability, or incoordination.  

IV.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or ankylosis (express in 
degrees) due to pain on use or 
during flare-ups.  

V.  The examiner should determine if 
the veteran has arthritis of the 
left knee, noting that there are 
previous diagnoses of osteoarthritis 
of the left knee. 

4.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca and VAOPGCPREC 
23-97 (July 1, 1997).  In this regard, 
the RO should additionally give 
consideration as to whether any arthritis 
of the left knee is part of the service 
connected disability. 

If the action taken remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC).  
Consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein, the Court held that, 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  The SSOC should include 
additionally include consideration and 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for the scheduled 
examination.  If the veteran fails to 
appear for the scheduled examination, the 
RO should include verification in the 
claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  It 
should be further indicated whether the 
letter was returned as undeliverable.  
The veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



